Citation Nr: 0819214	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-14 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
diabetes mellitus, Type II, currently rated 20 percent 
disabling.  

2.  Entitlement to a higher rating for peripheral vascular 
disease of the left lower extremity, rated 0 percent 
disabling prior to August 7, 2006. 

3.  Entitlement to a higher rating for peripheral vascular 
disease of the left lower extremity, rated 0 percent 
disabling from August 17, 2006, to August 26, 2006. 

4.  Entitlement to a higher rating for peripheral vascular 
disease of the left lower extremity, rated 20 percent 
disabling from August 27, 2006.

5.  Entitlement to a higher rating for peripheral vascular 
disease of the right lower extremity, rated 0 percent 
disabling prior to March 16, 2007. 

6.  Entitlement to a higher rating for peripheral vascular 
disease of the right lower extremity, rated 20 percent 
disabling from March 16, 2007. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to February 
1950, and from August 1950 to September 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision from the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, granted service 
connection for diabetes mellitus, due to herbicide exposure 
in Vietnam, and peripheral vascular disease of the right and 
left lower extremities, both rated noncompensably disabling.  
A May 2007 supplemental statement of the case granted 
increased, 20 percent, ratings for the peripheral vascular 
disease of the left and right lower extremities, effective 
August 27, 2006, and March 16, 2007, respectively.  The 
veteran continues to appeal for higher ratings for these 
disabilities.  See AB v. Brown, 6 Vet. App. 35 (1993).

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c). 




FINDINGS OF FACT

1.  The veteran's Type II diabetes mellitus is manifested by 
the required use of insulin, a restricted diet, and 
regulation of activities.

2.  Prior to August 17, 2006, the veteran's service-connected 
peripheral vascular disease of the left lower extremity was 
manifested by claudication after walking, with no diminished 
peripheral pulses or ankle/brachial index of 0.9 or less.

3.  From August 17, 2006, to August 26, 2006, the veteran's 
service-connected peripheral vascular disease of the left 
lower extremity, was manifested by claudication walking from 
70 to 100 yards, diminished peripheral pulses, with no 
objective findings of trophic changes or ankle/brachial index 
of 0.7 or less.

4.  From August 27, 2006, the veteran's service-connected 
peripheral vascular disease of the left lower extremity, is 
manifested by claudication walking from 70 to 100 yards, 
diminished peripheral pulses, with no objective findings of 
trophic changes or ankle/brachial index of 0.7 or less.

5.  Prior to March 16, 2007, the veteran's service-connected 
peripheral vascular disease of the right lower extremity was 
manifested by claudication after walking, with no diminished 
peripheral pulses or ankle/brachial index of 0.9 or less.

6.  From March 16, 2007, the veteran's service-connected 
peripheral vascular disease of the right lower extremity, is 
manifested by claudication walking from 70 to 100 yards, 
diminished peripheral pulses, with no objective findings of 
trophic changes or ankle/brachial index of 0.7 or less.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 40 percent 
for the veteran's diabetes mellitus, Type 2 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §  4.119, Diagnostic Code 7913 (2007).

2.  The criteria for entitlement to a compensable disability 
rating for service-connected peripheral vascular disease of 
the left lower extremity, prior to August 17, 2006, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 4.104, Diagnostic Code 7114 
(2007).

3.  The criteria for entitlement to a disability rating of 20 
percent for peripheral vascular disease of the left lower 
extremity, from August 17, 2006, to August 26, 2006, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 4.104, Diagnostic Code 7114 
(2007).

4.  The criteria for entitlement to a disability rating in 
excess of 20 percent for peripheral vascular disease of the 
left lower extremity, from August 27, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.104, Diagnostic Code 7114 (2007).

5.  The criteria for entitlement to a compensable disability 
rating for service-connected peripheral vascular disease of 
the right lower extremity, prior to March 16, 2007, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 4.104, Diagnostic Code 7114 
(2007).

6.  The criteria for entitlement to a disability rating in 
excess of 20 percent for peripheral vascular disease of the 
right lower extremity, from March 16, 2007, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.104, Diagnostic Code 7114 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Where, as here, a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements.  See Dunlap v. Nicholson, 
21 Vet. App. 112, 119 (2007).  Once service connection is 
established, the claim is substantiated and further VCAA 
notice with regard to downstream issues, such as the initial 
evaluation, is unnecessary.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Once a notice of disagreement has been 
filed, the notice requirements of 38 U.S.C. §§ 5104 and 7105 
control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements 
...."Dingess, 19 Vet. App. at 490.  Thereafter, the notice 
requirements of 38 U.S.C. §§ 5104 and 7105 control as to 
further communications with the claimant during the 
administrative portion of the appeal.  Id.; see also Mayfield 
II, 444 F.3d at 1333 (notice of decision and statement of the 
case under sections 5104 and 7105 serve different purposes 
under different statutory requirements from pre-adjudicatory 
VCAA notice).  

Nonetheless, a letter dated in March 2006 substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim.  

There was a timing deficiency with the March 2006 letter, 
because it was provided after the initial evaluation of July 
2004.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The timing deficiency was remedied by the readjudication of 
the claim in an October 2007 supplemental statement of the 
case after the notice was provided.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and attempted to 
obtain all the treatment records and documentation provided 
by the veteran.

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Additionally, the veteran was provided several comprehensive 
VA examinations.

Therefore, the facts relevant to the veteran's claims have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

II.  Analysis

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  Where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a no-
percent evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

Consideration must be given to the veteran's possible 
entitlement to "staged" ratings to compensate him for times 
since filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

A.  Diabetes Mellitus, Type 2

A 20 percent evaluation is warranted for diabetes mellitus 
which requires the use of insulin and a restricted diet or 
the use of an oral hypoglycemic agent and a restricted diet.  
A 40 percent evaluation requires the use of insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
evaluation requires the use of insulin, a restricted diet, 
and regulation of activities; episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
and complications that would not be compensable if separately 
evaluated.  A 100 percent evaluation requires more than one 
daily injection of insulin, a restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities); episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider; and either a progressive loss of weight and 
strength or complications that would be compensable if 
separately evaluated.

Compensable diabetic complications are to be separately 
evaluated unless they are part of the criteria used to 
support a 100 percent schedular evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic 
Code 7913.  

The veteran's clinical records contain notations of insulin 
therapy and diet restrictions.  He must limit his intake of 
sugary foods, and must adhere to an 1800-calorie American 
Dietetic Association (ADA) diet.  The Board finds the 
veteran's assertions on several examination reports that he 
must restrict his activities due to his service-connected 
condition to be credible in light of his treatment records.  
Therefore, a 40 percent rating is warranted.  

The veteran has noncompensable complications of diabetes 
mellitus, macular edema and erectile dysfunction.  However, 
the veteran's medical records do not demonstrate that the 
veteran has episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider.  The 
veteran stated, at his August 2006 examination, that he was 
hospitalized, on average, for hypoglycemia two times per 
year, and once from August 2005 to August 2006.  However, the 
evidence of record shows that he was only hospitalized for 
hypoglycemia once in March 2004.  His other recent 
hospitalizations were for cardiovascular problems.  He also 
noted that he visited his diabetic care provider once per 
month.  Therefore, a 60 percent rating is not warranted.

B.  Peripheral Vascular Disease of the Lower Extremities

The veteran's bilateral peripheral vascular disease is rated 
as analogous to arteriosclerosis obliterans under Diagnostic 
Code 7114, which provides a 20 percent rating where there is 
claudication on walking more than 100 yards, and diminished 
peripheral pulses or ankle/brachial index of 0.9 or less.  A 
40 percent rating is warranted where there is claudication on 
walking between 25 and 100 yards on a level grade at 2 miles 
per hour, and; trophic changes (thin skin, absence of hair, 
dystrophic nails) or ankle/brachial index of 0.7 or less.  A 
60 percent rating requires claudication on walking less than 
25 yards on a level grade at 2 miles per hour, and; either 
persistent coldness of the extremity or ankle/brachial index 
of 0.5 or less.  A 100 percent rating is warranted for 
ischemic limb pain at rest, and; either deep ischemic ulcers 
or ankle/brachial index of 0.4 or less.  This is a 
conjunctive set of criteria; both must be present to warrant 
compensation at the sole authorized level, 20 percent.  See 
Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met). 

The notes associated with this diagnostic code include Note 
(1), the ankle/brachial index is the ratio of the systolic 
blood pressure at the ankle (determined by Doppler study) 
divided by the simultaneous brachial artery systolic blood 
pressure.  The normal index is 1.0 or greater.  Note (2) 
provides that this evaluation is for involvement of a single 
extremity.  If more than one extremity is affected, evaluate 
each extremity separately and combine (under § 4.25), using 
the bilateral factor (§ 4.26).

In a July 2004 rating decision, the veteran was granted 
service connection for peripheral vascular disease of both 
lower extremities, and assigned noncompensable ratings.  A 
May 2007 supplemental statement of the case granted 
increased, 20 percent, ratings for the disabilities, 
effective the first respective dates that the evidence 
demonstrated diminished peripheral pulses supporting the 
increased ratings.  A fee basis examination conducted in 
August 2006 showed that the veteran had diminished peripheral 
pulses of the left lower extremity, and a private 
hospitalization note dated March 16, 2007, showed bilateral 
diminished peripheral pulses.  However, the date of the fee 
basis examination was erroneously listed as August 27, 2006, 
when it was actually conducted on August 17, 2006.  At the 
onset, this decision will award the veteran a 20 percent 
rating, effective August 17, 2006, for his peripheral 
vascular disease of the left lower extremity to reflect the 
correct date of examination.  

For the period prior to August 17, 2006, for the left lower 
extremity and March 16, 2007, for the right lower extremity, 
a compensable rating is not warranted.  Femoral and popliteal 
pulses were 2+ bilaterally on January 2004 VA examination.  
The evidence reflects subjective complaints of leg pain and 
claudication when walking, however, the objective medical 
evidence does not reflect diminished peripheral pulses, 
trophic changes or an ankle/brachial index of 0.9 or less for 
the left or right lower extremities.  

There is no other diagnostic code which could provide for a 
rating in excess of 20 percent for the right and left lower 
extremities.  See 38 C.F.R. § 4.104.

For the period from August 17, 2006, for the left lower 
extremity and March 16, 2007, for the right lower extremity, 
to the present, a rating in excess of 20 percent is not 
warranted.  Although the veteran had subjective complaints of 
leg pain and claudication when walking from 70 to 100 yards 
on fee basis examination conducted in August 2006, the 
objective medical evidence does not reflect trophic changes 
or an ankle/brachial index of 0.7 or less for the left or 
right lower extremities.  That index was slightly above 1 on 
the right on August 2006 examination.  The study could not be 
done of the left lower extremity due to severe pain.  There 
is no other diagnostic code which could provide for a rating 
in excess of 20 percent for the right and left lower 
extremities.  See 38 C.F.R. § 4.104.

The preponderance of the evidence is against the claims 
(other than the grant of an increased rating for the left 
lower extremity from August 17, 2006, to August 26, 2006); 
there is no doubt to be resolved; and increased ratings are 
not warranted. 




ORDER

An increased evaluation of 40 percent for the veteran's Type 
II diabetes mellitus is granted.

Entitlement to a compensable disability rating for service-
connected peripheral vascular disease of the left lower 
extremity, prior to August 17, 2006, is denied

Entitlement to a disability rating of 20 percent for 
peripheral vascular disease of left lower extremity, from 
August 17, 2006, to August 26, 2006, is granted. 

Entitlement to a disability rating in excess of 20 percent 
for peripheral vascular disease of left lower extremity, from 
August 27, 2006, is denied. 

Entitlement to a compensable disability rating for service-
connected peripheral vascular disease of the right lower 
extremity, prior to March 16, 2007, is denied

Entitlement to a disability rating in excess of 20 percent 
for peripheral vascular disease of right lower extremity, 
from March 16, 2007, is denied. 





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


